DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Status of Claim
Claims 1 and 39 have been previously cancelled; therefor, Claims 2-38 and 40-45 are currently pending in application 16/501,079.

Allowable Subject Matter
Claims 2-38 and 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to furnishing benefits and benefits information. Each independent claim identifies the uniquely distinct features “ receiving in at least one physical memory device and via a network (i) at least a sub-set of an entity's demographic, geographic, and psychographic data, (ii) benefit data for a benefit which is offered to one or more entities meeting the specified qualifications and eligibility requirements as established by a benefit provider, and (iii) the benefit provider's data; storing in at least one physical memory device (i) the entity's data, (ii) the benefit said processing device analyzing at least (i) the entity's data and (ii) the benefit data in real or substantially real time to determine whether the entity qualifies for the benefit provider's benefit; 18generating a message to a web-enabled mobile device to inform the entity of the availability of the benefit; anytime thereafter, receiving data indicating that entity is at a different geographic location; generating a new message to the web-enabled mobile device to inform the entity of at least one different benefit which was not previously but is now available to entity due at least in part to entity's different geographic location; wherein at least one of the first, initial benefit and the second, different benefit is / are from the group consisting of: rebate, voucher, certificate, discount, giveaway, free premium, free merchandise, grant, bonus, award, free or reduced cost legal advice and / or services, reduced interest-rate real estate financing, reduced or zero down payment real estate loan, reduced price and / or financing for cars, traveling and / or vacationing at reduced cost or for free; wherein geographic location is provided by the entity ; wherein at least one of the benefits carries an expiration date; wherein at least one of the benefit providers pays each time their benefit is utilized; wherein the benefit provider is notified of the acceptance of the benefit.”  The closest prior art, Kernahan (US 2002/0128903 A1) discloses a conventional benefits information providing system/ method.  However, Kernahan fails to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 16, 24, 25, 34, 41, and 44 include specific limitations for furnishing benefits and benefits information, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 14, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629